      Case 2:21-cv-01375-KJM-DB Document 3 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LINDA ROSE EXPOSE,                                Case No. 2:21-cv-01375-KJM-JDP (PS)
12                          Plaintiff,                  RECUSAL ORDER
13             v.
14    JUDGE KIMBERLY J. MUELLER, et al.,
15                          Defendant.
16

17            I hereby recuse myself from this action under 28 U.S.C. § 455(b)(5)(i). Accordingly, the

18   Clerk of Court is directed to refer this case to another magistrate judge.

19
     IT IS SO ORDERED.
20
21
     Dated:         August 9, 2021
22                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
     Case 2:21-cv-01375-KJM-DB Document 3 Filed 08/10/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
